      Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

TAMATHA MOORE-WATSON, as Next
Fried of M.W., A Minor                                                               PLAINTIFF

VS.                                             CIVIL ACTION NO.: 3:19-cv-107-HTW-LRA

RANKIN COUNTY PUBLIC SCHOOL DISTRICT                            DEFENDANTS
______________________________________________________________________________

                   ANSWER AND AFFIRMATIVE DEFENSES
______________________________________________________________________________

       COMES NOW Defendant, Rankin County School District, by and through its counsel of

record and files this its Answer and Affirmative Defenses in response to Plaintiff’s Complaint

and in support thereof would show unto the Court the following:

                              FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim upon which relief can be granted. Therefore, the

Complaint should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Defendant asserts all defenses available and applicable under Federal Rules of Civil

Procedure 12(b)(1) through 12(b)(7).

                            SECOND AFFIRMATIVE DEFENSE

       Plaintiff has failed to exhaust administrative remedies under the Individuals with

Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq. before bringing her claims in this

Court and the requested relief is also available under the IDEA; therefore Plaintiff’s claims

should be dismissed. Plaintiff has failed to exhaust administrative remedies available under other

applicable state and federal laws.

                              THIRD AFFIRMATIVE DEFENSE

       Defendant pleads all applicable statues of limitations.
       Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 2 of 12



                              FOURTH AFFIRMATIVE DEFENSE

        Defendant pleads each defense allowed by Rules 8 and 12 of the Federal Rules of Civil

Procedure.

                                FIFTH AFFIRMATIVE DEFENSE

        The facts not having been fully developed, Defendant adopts any affirmative defenses

which may be applicable and any other matter constituting an avoidance or affirmative defense

as may be shown by the facts in this cause.

                                SIXTH AFFIRMATIVE DEFENSE

        Defendant denies each and every material allegation contained in Plaintiff’s Complaint

by which Plaintiff seeks to impose liability upon it. Defendant also denies that it is guilty of any

action, fault or intent in this case and, therefore, is in no way liable to Plaintiff.

                             SEVENTH AFFIRMATIVE DEFENSE

        Defendant reserves the right to affirmatively plead any and all other defenses, affirmative

defenses and/or claims available to it which may become applicable through discovery and

during the trial of this cause, including, but not limited to amended complaints and cross claims,

and hereby specifically reserves the right to amend its answer to allege said affirmative defenses

at such time as they become known.

                              EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff has not complied with all jurisdictional prerequisites to suit.

                               NINTH AFFIRMATIVE DEFENSE

        Defendant denies that is has not provided the minor child with a free and appropriate

public education (FAPE) and denies that it has violated any provisions under the Individuals with

Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq.



                                                    2
      Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 3 of 12



                              TENTH AFFIRMATIVE DEFENSE

       Plaintiff cannot recover and is not entitled to compensatory services, compensatory

services in the form of payment for private school and related dyslexia services, attorneys’ fees

and other expenses of litigation as a matter of law.

                             ELEVENTH AFFIRMATIVE DEFENSE

       Defendant denies that it is guilty of any action which caused or contributed to the injuries

and/or damages as alleged in the Complaint.

                             TWELFTH AFFIRMATIVE DEFENSE

       Any alleged injury or damage suffered by Plaintiff and/or the minor child as a result of

the events complained of was caused solely by reason of the conduct of Plaintiff or persons or

entities for which Defendant is neither responsible nor liable, and all actions of Defendant were

lawful and proper and done in compliance with adopted policies, procedures, and applicable

federal and/or state law.

                            THIRTEENTH AFFIRMATIVE DEFENSE

       While denying that Defendant took any action against Plaintiff and/or the minor child for

which it may be liable, Defendant expressly pleads that each and every action taken with respect

to Plaintiff and/or the minor child was taken in good faith and for justifiable, legitimate and

lawful reasons. Additionally, every action taken by Defendant with respect to Plaintiff and/or

the minor child was taken in accordance with applicable federal and/or Mississippi law.

                            FOURTEENTH AFFIRMATIVE DEFENSE

       Defendant specifically reserves, and does not waive, any defect in the Complaint by

answering and preserves all objections to deficiencies.




                                                 3
      Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 4 of 12



                          FIFTEENTH AFFIRMATIVE DEFENSE

       The conduct of the Defendant was not the proximate cause of the alleged violations of

the minor child’s rights under the IDEA or other applicable state and federal laws.

                          SIXTEENTH AFFIRMATIVE DEFENSE

       Defendant may rely on evidence acquired after the actions alleged or at any time during

the course of events that supports its defenses and/or reasons for the decisions made. To the

extent that any recovery may be barred due to after-acquired evidence, any recovery must be

appropriately offset.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

       Defendant denies any and all allegations or claims that it or any of its employees or

agents violated, in any manner or nature, any provision of federal law or state law.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

       Defendant denies each and every material allegation by which Plaintiff seeks to impose

liability upon Defendant in any manner.

                          NINTEENTH AFFIRMATIVE DEFENSE

       There was no fault, negligence, neglect, duty, obligation or other basis for liability or

responsibility on the part of the Defendant.

                          TWENTIETH AFFIRMATIVE DEFENSE

       Any allegation in Plaintiff’s Complaint not expressly admitted herein is denied.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

        Plaintiff’s claims are time-barred.




                                                 4
      Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 5 of 12



                       TWENTY-SECOND AFFIRMATIVE DEFENSE

       Defendant asserts the defenses of insufficiency of process and insufficiency of service of

process.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

       Plaintiff has failed to comply with all applicable notice requirements under state and

federal law.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims in whole and/or in part may be barred by the applicable statute(s) of

limitations, statute(s) of repose, failure to cooperate, the doctrines of res judicata, claim

preclusion, issue preclusion, unclean hands and laches, consent, estoppel, waiver, and/or

Plaintiff’s failure to meet any other applicable deadlines.

                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Defendant pleads all available defenses of immunity against Plaintiff’s claims.

                         TWENTY-SIXTH AFFIRMATIVE DEFENSE

       Defendant pleads all rights, remedies and affirmative defenses available pursuant to state

and federal law.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Defendant cannot be held liable for state administrative proceedings.

                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       To the extent that the Plaintiff has failed to exhaust her administrative remedies with

respect to her claims and other causes of action, her claims are procedurally barred.




                                                   5
      Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 6 of 12



                       TWENTY-NINTH AFFIRMATIVE DEFENSE

       The Defendant asserts that to the extent the Plaintiff’s claims exceed the scope of the

administrative proceedings held before the hearing officer, the claims are barred.

                          THIRTIETH AFFIRMATIVE DEFENSE

       The Defendant asserts that to the extent that the Plaintiff seeks to litigate claims arising

out of acts or omissions occurring more than two years before the Plaintiff’s filing of her

September 5, 2018 IDEA due process complaint, the claims are barred.

                        THIRTY-FIRST AFFIRMATIVE DEFENSE

       The Plaintiff failed to exhaust the due-process policies and procedures/administrative

remedies of the District and the IDEA and other applicable state and federal laws and is,

therefore, estopped and barred.

                       THIRTY-SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s damages, if any, which are denied, were caused by intervening and/or

superseding causes over which Defendant had no control and thus, is not liable.

                        THIRTY-THIRD AFFIRMATIVE DEFENSE

       The Defendant is not liable under the doctrine of legislative, judicial, and common law

sovereign immunity insofar as applicable in this action.

                       THIRTY-FOURTH AFFIRMATIVE DEFENSE

       To the extent that the allegations in the complaint fail to include an appropriate objection

of matters described in 34 C.F.R. §§300.503(a)(1) and 300.507(a)(1), the claims are barred.

                        THIRTY-FIFTH AFFIRMATIVE DEFENSE

       Although the Plaintiff has failed to exhaust administrative remedies, out of an abundance




                                                 6
      Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 7 of 12



of caution, the Defendant asserts that the Court does not have subject matter jurisdiction over the

allegations of the Complaint which were not the subject of a timely request for due process

hearing under the IDEA filed with the Mississippi Department of Education and made the

subject of an order and/or opinion by an impartial hearing officer.

                        THIRTY-SIXTH AFFIRMATIVE DEFENSE

       The Defendant denies any and all allegations or claims that it or any of its employees or

agents violated, in any manner or nature, any provision of state or federal law. There are no

allegations in the Plaintiff’s Complaint sufficient to impose liability on Defendant under state or

federal law.

                      THIRTY-SEVENTH AFFIRMATIVE DEFENSE

       Defendant reserves the right to raise any and all other defenses as they may become

known during the course of discovery and hereby specifically reserve the right to amend their

answer to the alleged said affirmative defenses at such time as they become known. And now,

having asserted its affirmative defenses, the Defendant responds to the allegations in the

complaint in a paragraph by paragraph format with the number of the response corresponding to

the number of the paragraph allegation.

                          I.      INTRODUCTION/NATURE OF CASE

   1. Defendant admits that this matter is styled as an appeal of the decision of a special

       education hearing officer appointed by the Mississippi Department of Education, in case

       no. D09072018-05, styled Tamatha Moore Watson, in the interest of the minor child,

       M.W. Complainant v. Rankin County School District, Respondent. Defendant denies the

       remaining allegations including that Plaintiff is entitled to recover attorneys’ fees and any




                                                 7
  Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 8 of 12



   other relief. Defendant further denies that Plaintiff has exhausted her administrative

   remedies in this matter.

                                      II.    PARTIES

2. Defendant admits the allegations contained in paragraph no. 2 of the Complaint.

3. Defendant admits the allegations contained in paragraph no. 3 of the Complaint.

                          III.   JURISDICTION AND VENUE

4. Defendant denies the allegations contained in paragraph no. 4 of the Complaint.

5. Defendant denies the allegations contained in paragraph no. 5 of the Complaint.

6. Defendant denies the allegations contained in paragraph no. 6 of the Complaint.

                         IV.     STATEMENT OF THE FACTS

7. Defendant admits that on September 5, 2018, Ms. Watson filed a due process complaint

   with the Office of Special Education of the Mississippi Department of Education.

   Defendant denies the remaining allegations contained in paragraph no. 7 of the

   Complaint.

8. Defendant denies the allegations contained in paragraph no. 8 of the Complaint.

9. Defendant admits that the minor child is an 8 year old male who previously attended

   kindergarten, first grade, and second grade in the Rankin Count School District.

   Defendant further admits that during the minor child’s second grade year at Stonebridge

   Elementary School, the minor child struggled academically and was performing below

   grade level in reading and math.

10. Defendant admits the allegations contained in paragraph no. 10 of the Complaint.

11. Defendant admits that the minor child received appropriate special education and related

   services under his Individualized Education Program (IEP) for his language/speech



                                            8
  Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 9 of 12



   eligibility disability. Defendant admits that while the minor child struggled academically,

   he made academic gains. Defendant admits that the minor child began receiving Tier-3

   interventions beginning in November 2017. Defendant admits that Ms. Watson paid for

   private tutoring. Defendant denies the remaining allegations contained in paragraph no.

   11 of the Complaint.

12. Defendant admits that a dyslexia screener was administered to the minor child in both

   kindergarten and first grade. Defendant admits that the minor child failed the screener in

   kindergarten but passed the screener in first grade. Defendant admits that the District

   notified Ms. Watson that the minor child would be facing retention in second grade due

   to his academic performance. Defendant is without sufficient information to admit or

   deny the allegation that Ms. Watson was not notified that the minor child failed the

   dyslexia screener administered in kindergarten. Defendant denies the remaining

   allegations contained in paragraph no. 12 of the Complaint.

13. Defendant is without sufficient information to admit or deny the allegations contained in

   paragraph no. 13 of the Complaint. Defendant however denies that the minor child has

   any disability other than language/speech that would warrant any additional special

   education and related services other than the special education and related services he

   received under his IEP while enrolled in the Rankin County School District.

14. Defendant admits that a Multidisciplinary Evaluation Team (MET) meeting was held on

   March 26, 2018 and the minor child received a 504 Plan on March 26, 2018. Defendant

   denies the remaining allegations contained in paragraph no. 14 of the Complaint.

15. Defendant admits that following the MET meeting, changes to the minor child’s IEP or

   Tier 3 interventions were not warranted based on an alleged diagnosis of dyslexia.



                                            9
      Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 10 of 12



        Defendant admits that the minor child now attends New Summit School in Jackson, MS.

        Defendant denies the remaining allegations contained in paragraph no. 15 of the

        Complaint.

    16. Defendant admits that the hearing officer’s Decision and Order speaks for itself.

    17. Defendant admits the allegations contained in paragraph no. 17 of the Complaint.

                                    V.       CAUSES OF ACTION

    18. Defendant denies the allegations contained in paragraph no. 18 of the Complaint.

    19. Defendant denies the allegations contained in paragraph no. 19 of the Complaint.

    20. Defendant denies the allegations contained in paragraph no. 20 of the Complaint.

    21. Defendant denies the allegations contained in paragraph no. 21 of the Complaint.

    22. Defendant denies the allegations contained in paragraph no. 22 of the Complaint.

    23. Defendant denies the allegations contained in paragraph no. 23 of the Complaint.

                                   VI.      PRAYER FOR RELIEF

        As to the unnumbered paragraph commencing with “WHEREFORE, PREMISES

CONSIDERED,” Defendant denies all allegations in this paragraph and specifically denies that

Plaintiff is entitled to any relief whatsoever, including the relief detailed in subparagraphs a

through f. Defendant requests that this matter be dismissed with prejudice and all costs and fees

assessed to the Plaintiff.

        Respectfully submitted this the 27th day of February, 2018.

                                         RANKIN COUNTY SCHOOL DISTRICT

                                         By: /s/ KaShonda L. Day
                                                 One of Their Attorneys




                                                  10
     Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 11 of 12




OF COUNSEL:

KaShonda L. Day, Esq. (MS Bar No. 103144)
James Keith, Esq. (MS Bar No. 3546)
ADAMS AND REESE LLP
1018 Highland Colony Parkway, Suite 800
Ridgeland, MS 39157
KaShonda L. Day Telephone: 601-292-0785
James Keith Telephone: 601-292-0718
Facsimile:    601-355-9708
kashonda.day@arlaw.com
jim.keith@arlaw.com




                                            11
      Case 3:19-cv-00107-HTW-LRA Document 6 Filed 02/27/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

        I, KaShonda L. Day, Attorney for Defendant, do hereby certify that I have this day filed,

via the electronic filing system, a true and correct copy of the above and foregoing document,

which will be distributed via the electronic filing system to the following counsel of record for

Plaintiff:


                                     Julian D. Miller, Esq.
                              Bradley Arant Boult Cummings LLP
                                      One Jackson Place
                                188 E Capitol Street, Suite 400
                                      Jackson, MS 39201
                                     jmiller@bradley.com

        Dated: February 27, 2019


                                                    /s/ KaShonda L. Day
                                                    KaShonda L. Day, Esq.




                                               12
